Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED with respect to the woolen blankets, the subject of the above entitled appeal to reappraisement, that at the time of exportation to the United States of such blankets, such or similar merchandise was freely sold in the principal markets of the country of importa*480tion, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, at $5.54 each, less 2%, packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal may be deemed submitted on the foregoing stipulation.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value for the woolen blankets in question was $5.54 each, less 2 per centum, packed.
Judgment will be entered accordingly.